Case 3:20-cv-01099-JCH Document 24 Filed 11/17/20 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

District of Connecticut

 

 

Certain Underwriters at Lloyd's of London )
Plaintiff )
Vv. ) Case No. 3:20-cv-01099-JCH
Brewer Ferry Point Marina, Inc., etal. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Offshore Northeast, LLC

Date: 14/16/2020 flee

Attorney's signature

Printed) name and bar number

Rubin, Fiorella, Friedman, & Mercante LLP
630 Third Avenue, 3rd Floor
New York, NY 10017

 

Address

jmercante@rubinfiorella.com
E-mail address

 

(212) 953-2381

Telephone number

 

(212) 953-2462
FAX number
